Citation Nr: 0421105	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to retroactive payment of Department of Veterans 
Affairs improved pension benefits for the period between 
March 1, 2000 and April 30, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied retroactive payment of 
Department of Veterans Affairs improved pension benefits for 
the period between January 1, 2000 through April 30, 2001.  
In August 2002, the RO granted retroactive entitlement to 
payment of VA improved pension benefits for the period from 
January 1, 2000 to February 29, 2000, and suspended benefits 
effective March 1, 2000.  The veteran seeks retroactive 
payment of pension benefits for the period from March 1, 2000 
to April 31, 2001.

Finally, a review of the record reflects that a motion to 
advance on the docket was filed in March 2004.  By letter 
dated in March 2004, the Board ruled favorably on the motion 
to advance this case on the docket.  See 38 C.F.R. § 
20.900(c) (2003). 


REMAND

The veteran was granted improved death pension benefits as of 
December 1984.  His pension benefits were suspended for the 
period from March 1, 2000 to April 31, 2001, due to the 
veteran's failure to file an Eligibility Verification Report 
(EVR) for the year 1999.  

The RO has indicated that a review of the veteran's file has 
not disclosed evidence that establishes the veteran submitted 
an EVR for this period.  The veteran has insistently 
maintained he timely filed the required EVR for the reporting 
year 1999.   The RO has further indicated that in conjunction 
with its action to adjust his pension benefits based upon 
non-receipt of the referenced EVR, another EVR was forwarded 
to the veteran for completion in November 2000.  The veteran 
has stated he received no correspondence from VA informing 
him of the non-receipt of the EVR. 

The Board notes the record contains a file memorandum 
entitled "Miscellaneous Letters," dated in November 2000, 
that references the non-receipt of the EVR for 1999 and 
appears to outline action to be taken by the RO as a result.  
A chronology of file activity also includes a notation that a 
letter was issued to the veteran on November 18, 2000.  
However, the file contains no corresponding copy of the 
referenced November 2000 letter issued to the veteran 
notifying him that the EVR had not been received.  The 
veteran has indicated that no such communication was 
received.  Based upon the veteran's statements, he adamantly 
contends he has timely responded to all VA correspondence in 
the past. 

The Board is unable to discern on the basis of the current 
record whether the referenced letter of November 18, 2000, 
was forwarded to the veteran.  While the record contains 
notations suggestive that such correspondence was forwarded 
to the veteran, a copy of the subject letter has not been 
associated with the claims file.  It is the opinion of the 
Board that the record on appeal is not complete and a copy of 
the November 2000 should be associated with the claims file.   

In consideration of the foregoing, the Board has determined 
that further development is warranted in this matter prior to 
the Board's review.  While the Board regrets the further 
delay that the remand of this case will cause, it recognizes 
that due process considerations require such action.  
Accordingly, to ensure due process and provide the veteran 
full consideration of his appeal, this case is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C. 
for the following action:

1.  The RO should associate with the claims 
file a copy of the November 18, 2000 letter, 
which advised the veteran an Eligibility 
Verification Report for the year 1999 was not 
received.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in which 
to respond.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




